IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE SEARCH OF                         No. 81509
                THE RESIDENCE AND PROPERTY
                LOCATED AT 1731 SUNSET COURT,
                GARDNERVILLE, NEVADA 89410
                                                                       FILED
                JAMES KOSTA,
                Appellant,                                              JUN lk 2022
                VS.                                                    ELIZABETH A. BROWN
                                                                     CLERK OF pl)PREME COURT
                THE STATE OF NEVADA,                                By    5.  Y
                                                                          DEPUTY CLERK
                Res • ondent.



                 ORDER DISMISSING APPEAL AND VACATING ORAL ARGUMENT

                           Pursuant to the stipulation of the parties, and cause appearing,
               this appeal is dismissed. Further, the oral argument in this matter
               currently scheduled for June 16, 2022, at 3:00 p.m. is vacated.
                           It is so ORDERED.




                                                                                  , J.
                                                  Silver


               cc:    Hon. Thomas W. Gregory, District Judge
                      Carolyn Worrell, Settlement Judge
                      Clark Hill PLC
                      Douglas County District Attorney/Minden
                      Douglas County Clerk




SUPREME Coum
     OF
   NEVADA



                                                                                           38,10